DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Response to Amendments
The Amendment filed 4/28/2022 has been entered. Claims 1 and 8 were amended, claim 4 was canceled. Thus, claims 1-3 and 5-14 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an air transport system configured for directing flow” in claim 1 line 12, “at least one air input member for said delivery of filtered air” in claim 1 line 21, “an attachment assembly configured to engage at least a portion of the user’s upper torso” in claim 8 lines 3-4, and “a mechanism for supportingly attaching said lens” in claim 8 lines 5-6.
Claim limitation “an air transport system configured for directing flow” in claim 1 is being interpreted as a hose, tube, or rectangular duct according to the Applicant’s specification page 9 lines 9-14 and claim 5. Claim limitation “at least one air input member for said delivery of filtered air” in claim 1 is being interpreted as structures with an array of smaller apertures according to the Applicant’s specification page 20 lines 1-3. Claim limitation “an attachment assembly configured to engage at least a portion of the user’s upper torso” in claim 8 is being interpreted as the corresponding structure including at least a headband structure or a generally circular structure to engage to neck according to the Applicant’s specification page 25 lines 8-10 and page 26 lines 5-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air” in the last three lines is new matter. While the filtered air flow may be directed to the user’s oronasal features in the Applicant’s original disclosure (e.g. see Figs. 5, 14), there is no support in the Applicant’s original disclosure for exclusively directing the air to the user’s oronasal features, such that the user’s eyes are excluded from said delivery, as there is no structure shown or described in the original disclosure for sealing off the user’s eyes from the delivered airflow. Thus, this newly added limitation is new matter.
Regarding claim 8, the limitation “said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air” in the last three lines is new matter. While the filtered air flow may be directed to the user’s oronasal features in the Applicant’s original disclosure (e.g. see Figs. 5, 14), there is no support in the Applicant’s original disclosure for exclusively directing the air to the user’s oronasal features, such that the user’s eyes are excluded from said delivery, as there is no structure shown or described in the original disclosure for sealing off the user’s eyes from the delivered airflow. Thus, this newly added limitation is new matter.
Any remaining claims are rejected based on their dependency on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the user’s eyes are excluded from said delivery of filtered air” in the last two lines is confusing, as it is unclear how or by what structure the eyes are excluded for the delivery of filtered air.
Regarding claim 6, the limitations “an air pump” in line 5 and “a control system” in line 8 are confusing, as it is unclear whether or not these limitations are the same as “an air pump” and “a control system” previously claimed in claim 1. For the purposes of examination, they will be interpreted as a different limitations, or in other words as a second air pump and a second control system.
Claim limitation “a mechanism for supportingly attaching said lens” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8, the limitation “the user’s eyes are excluded from said delivery of filtered air” in the last two lines is confusing, as it is unclear how or by what structure the eyes are excluded for the delivery of filtered air.
Regarding claim 9, the limitations “an air pump” in line 6 and “a control system” in line 9 are confusing, as it is unclear whether or not these limitations are the same as “an air pump” and “a control system” previously claimed in claim 8. For the purposes of examination, they will be interpreted as a different limitations, or in other words as a second air pump and a second control system.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Figuerdo et al. (US 5,878,742) in view of Braun (US 4,462,399) and Lukas (US 2005/0011516 A1).
Regarding claim 1, as best understood, Figuerdo discloses a face shield system for providing a hygienic barrier between a user and the user's ambient environment (air delivery system) (abstract; Figs. 1-7), said face shield system comprising a harness adapted to engage with a user's head (bonnet 27 with motor and fan assembly 17, filter element 18, and battery 46 with control means 48; face shield 38 and baffle 12 with plenum 13) (Figs. 2-3; col. 4, lines 50-68; col. 5, lines 8-30; claim 5), said harness comprising: 
(a) a rear portion comprising an input filtration system module attached thereon (bonnet 27 with motor and fan assembly 17, filter element 18, and battery 46 with control means 48) (Figs. 2-3; col. 5, lines 8-17; claim 5), said input filtration system module further comprising: 
(i) an air pump for moving ambient unfiltered air through an input filter so to produce a delivery of filtered air (motor and fan assembly 17 draws air through filter element 18) (Figs. 2-3; col. 4, lines 5-9); 
(ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system further comprising a power source for motivating said air pump (battery 46 with control means 48 power and control the motor and fan assembly 17) (Figs. 2-3; claim 5); and 
(iii) an air transport enclosure system configured for directing flow of said delivery of filtered air exiting said input filtration system module (newly filtered air is urged through flexible hose 21 and nozzle 16 to the breathing zone of a wearer) (Fig. 2-4; col. 4, lines 50-64); and 
(b) a front portion comprising a lens system supported thereon configured to cover at least the user's nose and mouth (face shield 38 and baffle 12 with plenum 13) (Figs. 1-4), said lens system comprising: 
(i) a lens, without any means for facial sealing (face shield 38; face seal 49 is only optional, and is thus not required for the device) (Figs. 2-4; col. 6, lines 15-20), said lens having an inner and outer surface (face shield 38 surface closest to a user’s face and face shield 38 surface furthest from a user’s face, respectively) (Figs. 2-4); said lens is adapted to hover over at least the user's nose and mouth so to substantially form an internal volume between said 2lens's inner surface and the user, delineating the disposition of a breathing chamber (face shield 38 does not contact the user’s face, and forms a breathing zone between the user’s face and the face shield 38) (Figs. 2-4); and 
(ii) at least one air input member for said delivery of filtered air into said breathing chamber, wherein said at least one air input member is fluidly attached to said air transport enclosure system (baffle 12 with plenum 13 receives filtered air from the nozzle 16 for delivery to a user) (Figs. 1-4; col. 4, lines 50-68).
Figuerdo does not disclose wherein at least a portion of said lens is configured from a transparent material.
However, Braun teaches a powered air respirator (Braun; abstract) wherein at least a portion of said lens is configured from a transparent material (transparent face shield 60) (Braun; Fig. 1; col. 4, lines 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo lens (i.e. face shield 38) such that at least a portion is configured from a transparent material, as taught by Braun, for the purpose of ensuring a user retains the ability to see their surroundings, as the Figuerdo lens covers the user’s eyes.
Figuerdo does not disclose said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air.
However, Lukas teaches a gas mask and breathing equipment (Lukas; abstract) wherein said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air (air drawn through filter 1 and goes to air channel 31, which is defined by visor 5 and inner wall 4, where it is then discharged only into the area of the mouth of a user via gas discharge openings 6) (Lukas; Figs. 1-4; para. [0007]; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo device such that said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air, as taught by Lukas, for the purpose of facilitating the flushing out of carbon dioxide during expiration (Lukas; abstract; para. [0007]).
Regarding claim 2, the modified Figuerdo device teaches wherein said breathing chamber receives said delivery of filtered air of sufficient magnitude so to produce a positive pressure environment within said breathing chamber, thereby producing an active air barrier configured to substantially block ambient environmental contaminants from entering said breathing chamber (fan creates positive pressure to prevent ambient air from entering the user’s breathing zone) (Figuerdo; col. 4, lines 62-64; col. 5, lines 59-62).
Regarding claim 3, the modified Figuerdo device teaches wherein said input filter is fabricated from a material selected from the group consisting of a pathogenic filtering material, a particulate contaminant filtering material, a High Efficiency Particulate Air (HEPA) certified material and any combination thereof (filter element 18 for removing particular matter and harmful gases) (Figuerdo; col. 4, lines 57-59).
Regarding claim 5, the modified Figuerdo device teaches wherein said air transport enclosure system is selected from the group consisting of a hose, a tube, a rectangular duct and any combination thereof (flexible hose 21 and nozzle 16 are hoses/tubes) (Figuerdo; Fig. 2-4; col. 4, lines 50-64).
Regarding claim 8, as best understood, Figuerdo discloses a face shield system for providing a hygienic barrier between a user and the user's ambient environment (air delivery system) (abstract; Figs. 1-7), said face shield system comprising an attachment assembly configured to engage at least a portion of the user's upper torso for providing support for said face shield system (According to the Applicant’s specification page 11 lines 9-11, the upper torso is defined to include the shoulders, neck, and any member of the head capable of providing support for the system. Figuerdo discloses a safety helmet 33 which provides support to the rest of system.) (Figs. 1-4); and a lens system comprising a lens without any means for facial sealing (face shield 38; face seal 49 is only optional, and is thus not required for the device) (Figs. 2-4; col. 6, lines 15-20), and a mechanism for supportingly attaching said lens to said attachment assembly (straps 46 attach the face shield 38 to the helmet 33) (Figs. 1-4), said lens comprising: 
(a) an inner and outer surface (face shield 38 surface closest to a user’s face and face shield 38 surface furthest from a user’s face, respectively) (Figs. 2-4); said lens is adapted 4to hover over at least the user's nose and mouth so to substantially form an internal volume between said lens's inner surface and the user, delineating the disposition of a breathing chamber (face shield 38 does not contact the user’s face, and forms a breathing zone between the user’s face and the face shield 38) (Figs. 2-4); and 
(b) at least one input filtration system module attached thereon (motor and fan assembly 17, filter element 18, and battery 46 with control means 48) (Figs. 2-3; col. 5, lines 8-17; claim 5), said input filtration system module further comprising: 
(i) an air pump for moving ambient unfiltered air through an input filter, so to produce a delivery of filtered air (motor and fan assembly 17 draws air through filter element 18) (Figs. 2-3; col. 4, lines 5-9);
(ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system further comprising a power source for motivating said air pump (battery 46 with control means 48 power and control the motor and fan assembly 17) (Figs. 2-3; claim 5); and 
(iii) a filtered air output port configured for directing flow of said delivery of filtered air into said breathing chamber (newly filtered air is urged through flexible hose 21 and nozzle 16 to the breathing zone of a wearer) (Fig. 2-4; col. 4, lines 50-64).
Figuerdo does not disclose wherein at least a portion of said lens is configured from a substantially transparent material.
However, Braun teaches a powered air respirator (Braun; abstract) wherein at least a portion of said lens is configured from a substantially transparent material (transparent face shield 60) (Braun; Fig. 1; col. 4, lines 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo lens (i.e. face shield 38) such that at least a portion is configured from a substantially transparent material, as taught by Braun, for the purpose of ensuring a user retains the ability to see their surroundings, as the Figuerdo lens covers the user’s eyes.
Figuerdo does not disclose said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air.
However, Lukas teaches a gas mask and breathing equipment (Lukas; abstract) wherein said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air (air drawn through filter 1 and goes to air channel 31, which is defined by visor 5 and inner wall 4, where it is then discharged only into the area of the mouth of a user via gas discharge openings 6) (Lukas; Figs. 1-4; para. [0007]; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo device such that said delivery of filtered air is exclusively directed to at least a portion of the user’s oronasal features, such that the user’s eyes are excluded from said delivery of filtered air, as taught by Lukas, for the purpose of facilitating the flushing out of carbon dioxide during expiration (Lukas; abstract; para. [0007]).
Regarding claim 12, the modified Figuerdo device teaches wherein said breathing chamber receives said delivery of filtered air of sufficient magnitude so to produce a positive pressure environment within said breathing chamber, thereby producing an active air barrier configured to substantially block ambient environmental contaminants from entering said breathing chamber (fan creates positive pressure to prevent ambient air from entering the user’s breathing zone) (Figuerdo; col. 4, lines 62-64; col. 5, lines 59-62).
Regarding claim 13, the modified Figuerdo device teaches wherein said input filter is fabricated from a material selected from the group consisting of a pathogenic filtering material, a particulate contaminant filtering material, a HEPA certified material and any combination thereof (filter element 18 for removing particular matter and harmful gases) (Figuerdo; col. 4, lines 57-59).
Regarding claim 14, the modified Figuerdo device teaches wherein said attachment assembly comprises at least one hinge, enabling the user to hingedly move said lens away from at least the user's nose and mouth (face shield 38 is attached to strap 46; strap 46 is rotatably attached to side portions 32, 32’ with rivets 37, 37’, and is thereby capable of hingedly moving the face shield 38 up and away from a user’s face) (Figuerdo; Figs. 2A, 5; col. 5, lines 26-29).
Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Figuerdo in view of Braun and Lukas as applied to claims 1 and 8 above, and further in view of Lemere (US 4,207,882) and Stackhouse et al. (US 4,901,716).
Regarding claim 6, as best understood, the modified Figuerdo device teaches the invention as previously claimed, but does not teach further comprising at least one output filtration system module for the evacuation and filtration of the user's exhalation air from said breathing chamber, said output filtration system module is functionally disposed onto said lens, said output filtration system module comprising: 3(a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment; (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump; and (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber.
However, Lemere teaches a filter apparatus for a mask (Lemere; abstract) including at least one output system module for the evacuation of the user's exhalation air from said breathing chamber (exhaust arrangement 26 for expelling the user’s air from the mask assembly) (Lemere; Fig. 1; col. 3, lines 3-15), said output system module is functionally disposed onto said lens (exhaust arrangement 26 is on the facemask F) (Lemere; Fig. 1), said output system module comprising:3 (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber (outlet 18 formed by the exhaust arrangement 26) (Lemere; Fig. 1; col. 3, lines 3-15). Moreover, Stackhouse teaches a mobile clean room helmet system (Stackhouse; abstract) wherein said output filtration system module is comprising: (a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment (the fan of the electric fan motor filter unit 30 sucks air from the helmet, passes the air through a filter, and exhausts the air into the room environment) (Stackhouse; Fig. 1; col. 4, lines 46-56); (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump (the motor of the electric fan motor filter unit 30 is driven by the battery pack 32; the motor controls the fan’s movement) (Stackhouse; Fig. 1; col. 4, lines 46-56; col. 5, lines 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo device to include at least one output system module for the evacuation of the user's exhalation air from said breathing chamber, said output system module is functionally disposed onto said lens, said output system module comprising:3 (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber, as taught by Lemere, for the purpose of providing a structural means for expelling air received from a faceshield apparatus (Lemere; Fig. 1; col. 3, lines 11-15). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Figuerdo device such that said output filtration system module comprises: 3(a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment; (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump, as taught by Stackhouse, for the purpose of protecting a clean room environment from particulate contamination from a person by ensuring that air is properly filtered before entering the user’s environment (Stackhouse; Fig. 1; col. 1, lines 4-13).
Regarding claim 7, the modified Figuerdo device teaches further comprising said at least one output filtration system module that is functionally attached onto a portion of said lens such that said exhalation air input port substantially aligns with the user's exhalation air trajectory so to diametrically engage with the user's exhalation air, thereby streamlining the evacuation and filtration of the user's exhalation air into the user's ambient environment (exhaust arrangement 26 with output port 18 is on the facemask F and aligned with the user’s mouth M, and thus would function to streamline the evacuation and filtration of the user's exhalation air into the user's ambient environment as claimed) (Lemere; Fig. 1).
Regarding claim 9, as best understood, the modified Figuerdo device teaches the invention as previously claimed, but does not teach further comprising at least one output filtration system module for the evacuation and filtration of the user's exhalation air from said breathing chamber to the ambient environment, said output filtration system module is functionally disposed onto said lens, said output filtration system module comprising: (a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter so to produce a delivery of filtered exhalation air into the ambient environment; (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump; and 5(c) an exhalation air input port configured for receiving the user's exhalation air disposed into said breathing chamber.
However, Lemere teaches a filter apparatus for a mask (Lemere; abstract) including at least one output system module for the evacuation of the user's exhalation air from said breathing chamber (exhaust arrangement 26 for expelling the user’s air from the mask assembly) (Lemere; Fig. 1; col. 3, lines 3-15), said output system module is functionally disposed onto said lens (exhaust arrangement 26 is on the facemask F) (Lemere; Fig. 1), said output system module comprising:3 (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber (outlet 18 formed by the exhaust arrangement 26) (Lemere; Fig. 1; col. 3, lines 3-15). Moreover, Stackhouse teaches a mobile clean room helmet system (Stackhouse; abstract) wherein said output filtration system module is comprising: (a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment (the fan of the electric fan motor filter unit 30 sucks air from the helmet, passes the air through a filter, and exhausts the air into the room environment) (Stackhouse; Fig. 1; col. 4, lines 46-56); (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump (the motor of the electric fan motor filter unit 30 is driven by the battery pack 32; the motor controls the fan’s movement) (Stackhouse; Fig. 1; col. 4, lines 46-56; col. 5, lines 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Figuerdo device to include at least one output system module for the evacuation of the user's exhalation air from said breathing chamber, said output system module is functionally disposed onto said lens, said output system module comprising:3 (c) an exhalation air input port configured for receiving the user's exhalation air from said breathing chamber, as taught by Lemere, for the purpose of providing a structural means for expelling air received from a faceshield apparatus (Lemere; Fig. 1; col. 3, lines 11-15). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Figuerdo device such that said output filtration system module comprises: 3(a) an air pump for moving unfiltered exhalation air from said breathing chamber through an output filter, so to produce a delivery of filtered exhalation air into the ambient environment; (b) a control system functionally connected to said air pump for controlling said delivery of filtered exhalation air, said control system further comprising a power source for motivating said air pump, as taught by Stackhouse, for the purpose of protecting a clean room environment from particulate contamination from a person by ensuring that air is properly filtered before entering the user’s environment (Stackhouse; Fig. 1; col. 1, lines 4-13).
Regarding claim 10, the modified Figuerdo device teaches further comprising said at least one output filtration system module that is functionally attached onto a portion of said lens such that said exhalation air input port substantially aligns with the user's exhalation air trajectory so to diametrically engage with the use's exhalation air, thereby streamlining the evacuation and filtration of the user's exhalation air into the user's ambient environment (exhaust arrangement 26 with output port 18 is on the facemask F and aligned with the user’s mouth M, and thus would function to streamline the evacuation and filtration of the user's exhalation air into the user's ambient environment as claimed) (Lemere; Fig. 1).
Regarding claim 11, the modified Figuerdo device teaches wherein said output filter is fabricated from a material selected from the group consisting of a pathogenic filtering material, a particulate contaminant filtering material, a High Efficiency Particulate Air (HEPA) certified material and any combination thereof (filter element 18 for removing particular matter and harmful gases) (Figuerdo; col. 4, lines 57-59).
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-3 and 5-14 have been considered but are moot in view of new grounds of rejection with new additional Lukas reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785